Citation Nr: 0212739	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  02-08 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service-connection for hypertension.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran had active duty from December 1962 to December 
1966 and from February 1976 to September 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Atlanta, Georgia, in which the RO denied service-connection 
for hypertension.  


REMAND

The veteran was scheduled for a Central Office Hearing for 
September 24, 2002.  In a written statement, received at the 
Board on September 12, 2002, the veteran canceled his Central 
Office Hearing and requested a Travel Board or 
Videoconference Hearing.  A claimant has a right to a hearing 
on appeal, if the desire for a hearing is so expressed.  38 
C.F.R. § 20.700(a).  Furthermore, the Board is prohibited 
from deciding any appeal until the veteran has been afforded 
the opportunity for a hearing.  38 U.S.C.A. § 7107(b) (2002); 
38 C.F.R. § 20.700(a) (2002).  

To ensure full compliance with due process requirements, 
Bernard v. Brown, 4 Vet. App. 384 (1993), the case is 
REMANDED to the RO for the following development:

1.  The RO should clarify whether the 
veteran wants a Travel Board or 
Videoconference hearing.  

2.  Then RO should schedule the veteran 
for the next available hearing date at 
the local VA office.  A copy of the 
notice for this scheduled hearing should 
be associated with the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

